Citation Nr: 1446456	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2012, September 2013, and May 2014, the Board remanded the above issue for additional development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another examination is necessary to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board previously requested an opinion on this matter in September 2014.  In May 2014, June 2014, and August 2014, VA opinions were provided for each of the Veteran's service-connected disabilities as to whether they individually render him unable to secure or follow a substantially gainful occupation.  However, no opinion was provided regarding whether the service-connected disabilities in the aggregate render him unable to secure or follow a substantially gainful occupation.  An opinion is necessary in order to adjudicate the issue of entitlement to TDIU.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to the examiner for review.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of sleep apnea, bilateral hearing loss, tinnitus, varicose veins of the left leg, varicose veins of the right leg, and residuals of a fifth metacarpal fracture of the right hand, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner concludes that the Veteran is capable of securing a substantially gainful occupation, the examiner must state the types of occupation the Veteran is capable of and must specify what, if any, limitations would be present for such types of occupation.

A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



